 

Exhibit 10.3

 

OVERSEAS SHIPHOLDING GROUP, INC.

MANAGEMENT INCENTIVE COMPENSATION PLAN

STOCK OPTION GRANT AGREEMENT

 

THIS AGREEMENT, made as of this [____] day of [_____], 2014 (the “Agreement”),
by and between Overseas Shipholding Group, Inc. (the “Company”), and
[                    ] (the “Optionee”).

 

WHEREAS, the Company has adopted the Overseas Shipholding Group, Inc. Management
Incentive Compensation Plan (the “Plan”) to promote the interests of the Company
and its shareholders by providing the employees and consultants of the Company
with incentives and rewards to encourage them to continue in the service of the
Company and with a proprietary interest in pursuing the long-term growth,
profitability and financial success of the Company; and

 

WHEREAS, Section 6 of the Plan provides for the grant of Options to Participants
in the Plan.

 

NOW, THEREFORE, in consideration of the premises and the mutual covenants
hereinafter set forth, the parties hereto hereby agree as follows:

 

1.     Grant of Option. Pursuant to, and subject to, the terms and conditions
set forth herein and in the Plan, and subject to the receipt of shareholder
approval of the Plan within twelve (12) months following the Grant Date (as
defined below), the Company hereby grants to the Optionee an Option to purchase
[____] shares of Common Stock (the “Option Shares”). The Option is intended to
be a non-statutory stock option.

 

2.     Grant Date. The “Grant Date” of Option hereby granted is [____], 2014.

 

3.     Incorporation of the Plan. All terms, conditions and restrictions of the
Plan are incorporated herein and made part hereof as if stated herein. If there
is any conflict between the terms and conditions of the Plan and this Agreement,
the terms and conditions of the Plan shall govern. Unless otherwise indicated
herein, all capitalized terms used herein shall have the meanings given to such
terms in the Plan.

 

4.     Exercise Price. The exercise price for the purchase of Option Shares upon
the exercise of all or any portion of the Option will be $[______] per Option
Share.

 

5.     Vesting Schedule; Expiration.

 

(a)          Vesting Schedule. The Option shall become vested and exercisable as
follows, provided that the Optionee remains continuously employed by the Company
through each such applicable vesting date:

 

a.One-third (1/3) of the Option shall vest and become exercisable on the first
anniversary of the Grant Date

 

 

 

 

b.One-third (1/3) of the Option shall vest and become exercisable on the second
anniversary of the Grant Date

 

c.One-third (1/3) of the Option shall vest and become exercisable on the third
anniversary of the Grant Date

 

(b)          Expiration. Subject to earlier expiration as provided in Section 6
below, the Option will expire at the close of business on the Business Day
immediately preceding the tenth (10th) anniversary of the Grant Date (the
“Expiration Date”).

 

6.     Termination of Employment. The consequences of a termination of
Optionee’s Employment shall be as follows:

 

(a)          Termination for Reasons Other Than Cause. If the Optionee’s
Employment with the Company terminates for any reason other than Cause (as
defined in Section 21 herein), the Optionee may exercise the vested portion of
the Option, but only within such period of time ending on the earlier to occur
of (i) the ninetieth (90th) day after the date the Optionee’s Employment
terminates and (ii) the Expiration Date; provided that, if the Optionee’s
Employment with the Company terminates for death or Disability (as defined in
Section 21 herein), the Optionee’s or the Optionee’s beneficiary may exercise
the vested portion of the Option, but only within such period of time ending on
the earlier to occur of (i) the first (1st) anniversary of the date the
Optionee’s Employment terminates and (ii) the Expiration Date.

 

(b)          Termination for Cause. If the Optionee’s Employment is terminated
for Cause, the Option (whether then vested or exercisable or not) shall
immediately lapse and cease to be exercisable.

 

7.            Forfeiture. Options which have not become vested as of the date
the Optionee’s Employment terminates shall immediately be forfeited on such
date, and the Optionee shall have no further rights with respect thereto.

 

8.            Transferability. The Option is exercisable during the Optionee’s
lifetime only by the Optionee and may not be sold, assigned, transferred,
pledged, hypothecated or otherwise disposed of. No purported sale, assignment,
transfer, pledge, hypothecation or other disposal of the Option, or the rights
represented thereby, whether voluntary or involuntary, by operation of law or
otherwise will vest in the assignee or transferee any interest or right herein
whatsoever, but immediately upon such purported sale, assignment, transfer,
pledge, hypothecation or other disposal of the Option will be forfeited by the
Optionee and all of the Optionee’s rights to such Option shall immediately
terminate without any payment or consideration from the Company. Upon the death
of the Optionee, the Option may be exercised only by the executors or
administrators of the Optionee’s estate or by any person or persons who shall
have acquired such right to exercise by will or by the laws of descent and
distribution.

 

2

 

 

9.           Manner of Exercise.

 

(a)          Election to Exercise. The Option is exercisable by delivery of an
electronic or physical exercise notice, in the form attached hereto as Exhibit A
or such other form as permitted by the Committee from time to time and
communicated to the Optionee (the “Exercise Notice”), which shall state the
election to exercise the Option, the number of Option Shares in respect of which
the Option is being exercised (the “Exercised Shares”), and such other
representations and agreements as may be required by the Committee pursuant to
the provisions of the Plan.

 

(b)          Payment of Exercise Price. The entire Exercise Price of the Option
shall be payable in full at the time of exercise in the manner designated by the
Committee.

 

10.         Restrictive Covenants. Unless otherwise determined by the Committee
in its sole discretion, by accepting the Option, the Optionee acknowledges that
the Optionee is bound by the following restrictive covenants (the “Restrictive
Covenants”):

 

(a)          Except to the extent (1) expressly authorized in writing by the
Company or (2) required by law or any legal process, the Optionee shall not at
any time during the Optionee’s Employment with the Company or any of its
Affiliates or following the date the Optionee’s Employment terminates use,
disseminate, disclose or divulge to any person or to any firm, corporation,
association or other business entity, Confidential Information (as defined in
Section 21 herein) or proprietary Trade Secrets (as defined in Section 21
herein) of the Company or any of its Affiliates;

 

(b)          The Optionee shall not at any time during the Optionee’s Employment
with the Company or any of its Affiliates or following the date the Optionee’s
Employment terminates make any derogatory, disparaging or critical negative
statements, orally, written or otherwise, against the Company or any of its
Affiliates or any of their respective directors, officers and employees;

 

(c)          During the Restricted Period (as defined in Section 21 herein), the
Optionee shall not become employed in any capacity by, or become an officer,
employee, director, agent, consultant, shareholder or partner of, or perform any
services for, or otherwise hold an interest (other than the ownership of less
than 5% of the stock or other equity interests of a publicly traded firm or
corporation) in, any Competitor (as defined in Section 21 herein) of the Company
or any of its Affiliates;

 

(d)          During the Restricted Period, the Optionee shall not directly or
indirectly, on his or her own behalf or on behalf of any other person or entity,
solicit or hire, attempt to solicit or hire, or assist any other person in
soliciting or hiring any employee, agent or contractor of the Company or any of
its Affiliates or induce any employee, agent or contractor of the Company or any
of its Affiliates to terminate his or her or her Employment or cease doing
business with the Company or any of its Affiliates for any reason whatsoever;
and

 

3

 

 

(e)          During the Restricted Period, the Optionee shall not directly or
indirectly, on his or her own behalf or on behalf of any other person or entity,
including any Competitor of the Company or any of its Affiliates, (1) engage in
any business transaction or relationship or perform any services in any material
way competitive with the Company or any of its Affiliates with or for a client
or prospective client of the Company or any of its Affiliates or (2) interfere
with any business relationship between the Company or any of its Affiliates and
any client or prospective client of the Company or any of its Affiliates or
induce any client or prospective client to discontinue any business relationship
with the Company or any of its Affiliates or to refrain from entering into a
business relationship or transaction with the Company or any of its Affiliates.

 

The Restrictive Covenants are in addition to and do not supersede any rights the
Company may have in law or at equity or under any other agreement.

 

By accepting the Option, the Optionee shall further agree that it is impossible
to measure in money the damages which will accrue to the Company or any of its
Affiliates in the event the Optionee breaches the Restrictive Covenants.
Therefore, if the Company or any of its Affiliates shall institute any action or
proceeding to enforce the provisions hereof, the Optionee shall agree to waive
the claim or defense that the Company or any of its Affiliates has an adequate
remedy at law and the Optionee shall agree not to assert in any such action or
proceeding the claim or defense that the Company or any of its Affiliates has an
adequate remedy at law.

 

If at any time (including after a notice of exercise has been delivered) the
Committee reasonably believes that the Optionee has breached any of the
Restrictive Covenants described in Sections 10(a) through 10(e), the Committee
may suspend the Optionee’s right to exercise any Option pending a good faith
determination by the Committee of whether any such Restrictive Covenant has been
breached. If the Committee determines in good faith that the Optionee has
breached any such Restricted Covenants, the Optionee shall immediately forfeit
any outstanding unvested Options and any vested but unexercised Options and
shall repay to the Company, upon demand, any Exercised Shares. The Optionee
shall also be required to repay to the Company, in cash and upon demand, any
proceeds resulting from the sale or other disposition (including to the Company)
of Exercised Shares.

 

The foregoing shall not prejudice the Company’s right to require the Optionee to
account for and pay over to the Company on a pre-tax basis any profit obtained
by the Optionee as a result of any transaction constituting a breach of the
Restrictive Covenants.

 

11.         Taxes.

 

(a)          Liability for Tax-Related Items. Except to the extent prohibited by
law, Optionee acknowledges that the Optionee is ultimately liable and
responsible for any and all income taxes (including federal, state, local and
other income taxes), social insurance, payroll taxes and other tax-related
withholding (the “Tax-Related Items”) arising in connection with the Option,
regardless of any action the Company takes with respect to such Tax-Related
Items. The Optionee further acknowledges that the Company (i) does not make any
representation or undertaking regarding the treatment of any Tax-Related Item in
connection with any aspect of the Option, including the grant, vesting, and
exercise of the Option, or the subsequent sale of the Exercised Shares and (ii)
does not commit, and is under no obligation, to structure the terms of the
Option or any aspect of the Option to reduce or eliminate the Optionee’s
liability for Tax-Related Items or achieve any particular tax result.

 

4

 

 

(b)         Payment of Withholding Taxes. Notwithstanding any contrary provision
of this Agreement, no Exercised Shares shall be issued, and no sales proceeds
shall be delivered, unless and until satisfactory arrangements (as determined by
the Committee) have been made by the Optionee with respect to the payment of any
taxes which the Company determines must be withheld with respect to such
Exercised Shares or such sales proceeds.

 

12.         Modification; Entire Agreement; Waiver. No change, modification or
waiver of any provision of this Agreement which reduces the Optionee’s rights
hereunder will be valid unless the same is agreed to in writing by the parties
hereto. This Agreement, together with the Plan and the Exercise Notice,
represent the entire agreement between the parties with respect to the Option.
The failure of the Company to enforce at any time any provision of this
Agreement will in no way be construed to be a waiver of such provision or of any
other provision hereof. The Company reserves the right, however, to the extent
that the Company deems necessary or advisable in its sole discretion, to
unilaterally alter or modify the terms of the Option set forth in this Agreement
in order to ensure that the Option qualifies for exemption from the requirements
of Section 409A of the Internal Revenue Code of 1986, as amended, and the
regulations promulgated thereunder (“Section 409A”); provided, however that the
Company makes no representations that the Option will be exempt from the
requirements of Section 409A.

 

13.         Policy Against Insider Trading. By accepting the Option, the
Optionee acknowledges that the Optionee is bound by all the terms and conditions
of the Company’s insider trading policy as may be in effect from time to time.

 

14.         Data Privacy Consent. The Optionee hereby explicitly and
unambiguously consents to the collection, use and transfer, in electronic or
other form, of the Optionee’s personal data as described in this Agreement and
any other Option grant materials by the Company for the exclusive purpose of
implementing, administering and managing the Optionee’s participation in the
Plan. The Optionee understands that the Company may hold certain personal
information about the Optionee, including, but not limited to, the Optionee’s
name, home address and telephone number, work location and phone number, date of
birth, social insurance number or other identification number, salary,
nationality, job title, hire date, any shares of Common Stock or directorships
held in the Company or any of its Affiliates, details of all awards or any other
entitlement to shares awarded, cancelled, exercised, vested, unvested or
outstanding in the Optionee’s favor, for the purpose of implementing,
administering and managing the Plan (“Personal Data”). The Optionee understands
that Personal Data may be transferred to any third parties assisting in the
implementation, administration and management of the Plan, now or in the future,
that these recipients may be located in the Optionee’s country or elsewhere, and
that the recipient’s country may have different data privacy laws and
protections than the Optionee’s country. The Optionee authorizes the recipients
to receive, possess, use, retain and transfer the Personal Data, in electronic
or other form, for the purposes of implementing, administering and managing the
Optionee’s participation in the Plan. The Optionee understands that Personal
Data will be held only as long as is necessary or appropriate to implement,
administer and manage the Optionee’s participation in the Plan. Further, the
Optionee understands that the Optionee is providing the consents herein on a
purely voluntary basis.

 

5

 

 

15.         Successors and Assigns. The Company may assign any of its rights
under this Agreement. This Agreement will be binding upon and inure to the
benefit of the successors and assigns of the Company. Subject to the
restrictions on transfer set forth herein, this Agreement will be binding upon
the Optionee and the Optionee’s beneficiary, if applicable.

 

16.          Captions. Captions provided herein are for convenience only and
shall not affect the scope, meaning, intent or interpretation of the provisions
of this Agreement.

 

17.          Severability. The invalidity or unenforceability of any provision
of the Plan or this Agreement shall not affect the validity or enforceability of
any other provision of the Plan or this Agreement, and each provision of the
Plan and this Agreement shall be severable and enforceable to the extent
permitted by law.

 

18.         Counterparts. This Agreement may be executed in counterparts, each
of which shall be deemed an original but all of which together will constitute
one and the same instrument. Counterpart signature pages to this Agreement
transmitted by facsimile transmission, by electronic mail in portable document
format (.pdf), or by any other electronic means intended to preserve the
original graphic and pictorial appearance of a document, will have the same
effect as physical delivery of the paper document bearing an original signature.

 

19.         Governing Law. This Agreement shall be governed by and construed and
enforced in accordance with the laws of the State of Delaware, without regard to
the provisions governing conflict of laws.

 

20.         Acceptance. The Optionee hereby acknowledges receipt of a copy of
the Plan and this Agreement. The Optionee has read and understands the terms and
provisions thereof, and accepts the Option subject to all of the terms and
conditions of the Plan and this Agreement. The Optionee hereby acknowledges that
all decisions, determinations and interpretations of the Board, or a Committee
thereof, in respect of the Plan, this Agreement and the Option shall be final
and conclusive. The Optionee acknowledges that there may be adverse tax
consequences upon exercise of the Option or disposition of the Exercise Shares
and that the Optionee should consult a tax advisor prior to such exercise or
disposition.

 

21.         Definitions. For purposes of this Agreement, the following terms
shall have the meanings set forth below:

 



6

 

 

(A)“Cause”, means, unless otherwise provided in any effective written individual
contract entered into between the Company and the Optionee, (i) the Optionee’s
willful misconduct or gross negligence in the performance of his or her duties
for the Company; (ii) a willful or grossly negligent breach by the Optionee of
the Optionee’s fiduciary duty or duty of loyalty to the Company; (iii) the
commission by the Optionee of any felony or other serious crime involving moral
turpitude; (iv) a material breach of the Optionee’s obligations under any
agreement entered into between the Optionee and the Company, which, if such
breach is reasonably susceptible to cure, has continued after the Company has
provided notice of such breach and the Optionee has not cured such failure
within thirty (30) days of the date of such notice; or (v) a material breach of
the Company’s policies or procedures that have been communicated to the
Optionee, which, if such breach is reasonably susceptible to cure, has continued
after the Company has provided written notice of such breach and the Optionee
has not cured such failure within thirty (30) days of the date of such written
notice.

 

(B)“Competitor” shall mean any individual, corporation, partnership or other
entity that engages in (or that owns a significant interest in any corporation,
partnership or other entity that engages in) any business conducted by the
Company or any of its Affiliates.

 

(C)“Confidential Information” shall mean all information regarding the Company
or any of its Affiliates, any Company activity or the activity of any of its
Affiliates, Company business or the business of any of its Affiliates, or
Company customers or the customers of any of its Affiliates that is not
generally known to persons not employed or retained (as employees or as
independent contractors or agents) by the Company or any of its Affiliates, that
is not generally disclosed by Company practice or authority to persons not
employed by the Company or any of its Affiliates that does not rise to the level
of a Trade Secret and that is the subject of reasonable efforts to keep it
confidential, and shall include, to the extent such information is not a Trade
Secret and to the extent material, but not be limited to product code, product
concepts, production techniques, technical information regarding the Company’s
or any of its Affiliates’ products or services, production processes and
product/service development, operations techniques, product/service formulas,
information concerning Company or any of its Affiliates’ techniques for use and
integration of its website and other products/services, current and future
development and expansion or contraction plans of the Company or any of its
Affiliates, sale/acquisition plans and contacts, marketing plans and contacts,
information concerning the legal affairs of the Company or any of its Affiliates
and certain information concerning the strategy, tactics and financial affairs
of the Company or any of its Affiliates; provided that Confidential Information
shall not include information that has become generally available to the public,
other than through a breach by such Optionee; and provided further that this
definition shall not limit any definition of “confidential information” or any
equivalent term under the Uniform Trade Secrets Act or any other state, local or
federal law.

 

(D)“Disability” means, unless otherwise provided in any effective written
individual contract entered into between the Company and the Optionee, (i) for
any Optionee covered by a disability plan or policy sponsored or maintained by
the Company, the definition of "disability" that would entitle the Optionee to
benefits under the terms of such disability plan or policy and (ii) for any
Optionee not covered by any such disability plan or policy, (a) the inability of
the Optionee to engage in any substantial gainful activity or (b) the receipt by
the Optionee of income replacement benefits for a period of not less than three
(3) months under an accident and health plan covering employees of the Company,
in each case by reason of any medically determinable physical or mental
impairment that can be expected to result in death or can be expected to last
for a continuous period of not less than twelve (12) months.

 



7

 

 

(E)“Restricted Period” shall mean the period commencing on the date the
Optionee’s Employment terminates and ending on the [twelve (12)] month
anniversary thereof.

 

(F)“Trade Secrets” shall mean all secret, proprietary or confidential
information regarding the Company (which shall mean and include all of the
Company’s subsidiaries and all Affiliates and joint ventures connected by
ownership to the Company at any time) or any Company activity that fits within
the definition of “trade secrets” under the Uniform Trade Secrets Act or other
applicable law, and shall include, but not be limited to, all source codes and
object codes for the Company’s software and all website design information to
the extent that such information fits within the Uniform Trade Secrets Act;
provided that Trade Secrets shall not include information that has become
generally available to the public, other than through a breach by such Optionee;
and provided further that this definition shall not limit any definition of
“trade secrets” or any equivalent term under the Uniform Trade Secrets Act or
any other state, local or federal law.

 

*        *        *        *        *

 

8

 

 

IN WITNESS WHEREOF, the Company has caused this Agreement to be duly executed by
its duly authorized officer and said Optionee has hereunto signed this Agreement
on the Optionee’s own behalf, thereby representing that the Optionee has
carefully read and understands this Agreement and the Plan as of the day and
year first written above.

 

  OVERSEAS SHIPHOLDING GROUP, INC.                       By:  [____]          
Title: [____]         Acknowledged and Accepted:            

 

9

 

 

EXHIBIT A

 

OVERSEAS SHIPHOLDING GROUP, INC.

MANAGEMENT INCENTIVE COMPENSATION PLAN

EXERCISE NOTICE

 

Overseas Shipholding Group, Inc.

[____]

 

Attention: []

 

1.     Exercise of Option. Effective as of today, ________________, _____, the
undersigned (“Purchaser”) hereby elects to purchase ______________ shares of
Common Stock (the “Shares”) under and pursuant to the stock option granted to
Purchaser (the “Option”) pursuant to the Overseas Shipholding Group, Inc.
Management Incentive Compensation Plan (the “Plan”) and the Stock Option Grant
Agreement dated ________ (the “Agreement”). The purchase price for the Shares
shall be $_______, as required by the Agreement.

 

2.     Delivery of Payment. Purchaser herewith delivers to Overseas Shipholding
Group, Inc. (the “Company”) the full purchase price for the Shares in cash.

 

3.     Representations of Purchaser. Purchaser acknowledges that Purchaser has
received, read and understood the Plan and the Agreement and agrees to abide by
and be bound by their terms and conditions.

 

4.     Rights as Shareholder. Until the issuance (as evidenced by the
appropriate entry on the books of the Company or its transfer agents or
registrars) of the Shares, the Purchaser shall not have any rights as a
shareholder with respect to the Shares subject to the Option, notwithstanding
the exercise of the Option. The Shares acquired upon exercise of the Option
shall be issued to the Purchaser as soon as practicable after exercise of the
Option.

 

5.     Tax Consultation. Purchaser understands that Purchaser may suffer adverse
tax consequences as a result of Purchaser's purchase or disposition of the
Shares. Purchaser represents that Purchaser has consulted with any tax
consultants Purchaser deems advisable in connection with the purchase or
disposition of the Shares and that Purchaser is not relying on the Company for
any tax advice.

 



10

 

 

Submitted by:   Accepted by: PURCHASER   OVERSEAS SHIPHOLDING GROUP, INC.      
      Signature   By:           Name:       Print Name             Title:
Address:                   Date Received

 

___________________________   [Purchaser]

 

11

 

